 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     KAREN MORGAN, individually, and on Case No.: 8:17-CV-01641-AG-KES
11   behalf of other members of the general
     public similarly situated and on behalf of Honorable Andrew J. Guilford
12   other aggrieved employees pursuant to
     the California Private Attorneys General Courtroom 10D
13   Act;
                                                CLASS ACTION
14                Plaintiff,
                                                JUDGMENT
15          vs.
16   CHILDTIME CHILDCARE, INC., an              Complaint Filed: August 17, 2017
     unknown business entity; LEARNING          FAC Filed:        November 17, 2017
17   CARE GROUP, an unknown business            SAC Filed:        February 22, 2019
     entity; and DOES 1 through 100,            Trial Date:       None Set
18   inclusive,
19               Defendants.
20
21
22
23
24
25
26
27
28
1          This matter has come before the Honorable Andrew J. Guilford in
2    Courtroom 10D of the above-entitled Court, located at 411 West 4th Street, Room
3    1053, Santa Ana, California 92701, on Plaintiff Karen Morgan’s (“Plaintiff”)
4    Motion for Final Approval of Class Action Settlement (“Motion for Final
5    Approval”).
6          On January 6, 2020, the Court entered an Order Granting Final Settlement
7    Approval and Fees, Costs, and Other Awards (Dkt. No. 55) (“Final Approval
8    Order”), thereby granting Plaintiff’s Motion for Final Approval of Class Action
9    Settlement (Dkt. No. 51) and granting in part Plaintiff’s Motion for Attorneys’
10   Fees, Costs, and Service Award (Dkt. No. 52).
11         The parties having settled the Action and the Court having entered the Final
12   Approval Order, and good cause appearing, IT IS HEREBY ORDERED,
13   ADJUDICATED, AND DECREED AS FOLLOWS:
14         1.      Except as set forth in the Settlement Agreement and Final Approval
15   Order, Plaintiff and all Settlement Class Members shall take nothing by the
16   Second Amended Class Action Complaint for Damages and Enforcement Under
17   the Private Attorneys General Act, Cal. Labor Code § 2698 Et Seq. (“Second
18   Amended Complaint”) in this Action.
19         2.      The entire Second Amended Complaint, and all causes of action
20   therein, are hereby dismissed.
21         IT IS SO ORDERED.
22
23   DATE: January 27, 2020
                                            Honorable Andrew J. Guilford
24                                          Judge of the United States District Court
25
26
27
28
                                             1
                                         JUDGMENT
